Citation Nr: 1121709	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-39 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include anxiety and depression.

3.  Entitlement to an increased rating for residual scar, left inguinal hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues of an increased rating for asthmatic bronchitis and service connection for right inguinal hernia were decided by the Board in October 2009.  The Board reopened the claim for service connection for PTSD and remanded the issues currently listed on the cover page to the RO at that time.

The Veteran had requested a hearing before a decision review officer, but failed to appear for the hearing in January and February 2006.


FINDINGS OF FACT

1.  Neither PTSD nor an in-service stressor is currently shown.  

2.  A disorder manifested by depression and/or anxiety was not manifest in service and is unrelated to service.  

3.  The Veteran's left inguinal hernia scar is superficial, 4.5cm by 4 mm, and tender.

4.  He does not have a postoperative recurrent left inguinal hernia.  

4.  The service-connected left inguinal hernia scar disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The symptoms associated with the Veteran's disability appear to fit squarely within the applicable rating criteria.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for service connection for a psychiatric disorder other than PTSD, to include anxiety and depression, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for a disability rating in excess of 10 percent for residual scar, left inguinal hernia, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in October 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a March 2006 correspondence that fully complied with Dingess.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained all available service personnel records; exhaustively attempted to and relevant ship logs and was told in April 2010 that they could not be released because they were classified; examined the Veteran for his left inguinal hernia scar in April 2005; attempted to examine the Veteran for his psychiatric claims in June 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's October 2009 remand by obtaining additional treatment records; obtaining additional service personnel records; and attempting to obtain any ship log of a sprinkler incident the Veteran had reported as a stressor for his PTSD claim.  The RO was advised in April 2010, and advised the Veteran in December 2010, that the deck logs are classified and that he could submit a Freedom of Information Act request for those records.  To date, there is no indication that he has acted.  The RO attempted to examine the Veteran as had been requested by the Board in October 2009, but he failed to report for the examination and has not demonstrated good cause for failing to do so.  The examination notice was sent to his last address of record, according to a May 2010 notice sheet, as was the February 2011 supplemental statement of the case informing him that he had failed to report for the examination; and he has not responded with any excuse for failing to appear.  His representative in April 2011 indicated that there had been confusion as to the Veteran's address.  However, the May 2010 sheet that indicates that an examination notice was sent to the Veteran lists his last address.  While a copy of the notice letter is not of record, as has been pointed out by he representative, that is not necessary, as VA's regular procedure is to send out a notice letter and for the sheet to serve as an indication that it was sent to the address listed on it.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

PTSD

The Veteran contends that service connection is warranted for PTSD or for a psychiatric disorder other than PTSD, to include anxiety and depression.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD, in particular, requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2010).  There is an amendment to 38 C.F.R. § 3.304(f) that does not require corroboration of a stressor if it is related to a Veteran's fear of hostile military or terrorist activity.  However, that amendment does not apply as fear of hostile military or terrorist activity is not alleged.  

The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Service treatment records are silent for reference to psychiatric problems.  The Veteran denied past and present psychiatric problems on service examination in November 1998, and he was found to be psychiatrically normal at that time.  The first indication that the Veteran might have any psychiatric disability was when he filed a claim in April 2001 indicating that he had post traumatic stress and chronic depression.  He was asked to indicate when they had began but did not do so.

When seen by VA as a drop-in for depression in February 2002, the Veteran indicated that he had chronic depression that he had never received treatment for.  It was learned that his sister was dying from breast cancer.  A PTSD screening was negative in September 2004.  

In September 2004, the Veteran reported that in August 1997, while he was onboard the U.S.S. GEORGE WASHINGTON, he was in an ammo magazine on the ship when the sprinkler system went off.  He was unable to clear the room on time, and they shut the door on him.  He was scared to death and thought he was going to die drowning in that room.  He struggled but managed to shut off the sprinkler system in the room.  The incident caused a traumatic impact on him.  In November 2004, the Veteran stated that the incident had occurred in March 1997 or January 1998.  In July 2005, the Veteran stated that the incident caused him to have anxiety and depression.  

The Veteran failed to report for a VA examination in May 2010.  

Based on the evidence, the Board concludes that service connection is not warranted for PTSD.  There is no DSM IV diagnosis of it of record.  Moreover, a service stressor has not been confirmed.  Both of these and a linkage between the two are necessary for a grant of service connection under 38 C.F.R. § 3.304.  The Veteran, being a layperson, is unable to indicate that he has PTSD or what it was caused by.  A diagnosis from a health care provider is necessary.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board also concludes that service connection is not warranted for other psychiatric disorder, including manifested by anxiety and depression.  While the Veteran asserts that he has had symptoms since service, the Board finds that this assertion is not credible.  There was no treatment in service or for years after service, until his sister's impending demise in 2002, and he had denied past or present psychiatric symptomatology on service examination in November 1998.  Furthermore, he was psychiatrically normal at that time.  The first time he mentioned post traumatic stress and depression was in April 2001, which was more than 3 years post-service.  Additionally, no health care provider has related his current psychiatric problems or disorder to service.  

Since the Veteran is a layperson, he is not capable of indicating the etiology of his current disability.  Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Left inguinal hernia scar

The Veteran appeals the RO's May 2005 denial of a disability rating in excess of 10 percent for residual scar, left inguinal hernia.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic codes in 38 C.F.R. Part 4 identify the various disabilities.

The Veteran's residual scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Under it, a 10 percent rating is warranted for a superficial scar which is painful on examination.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008), unstable superficial scars warrant a 10 percent rating.  Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008), scars other than of the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating if they have area or areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008) permits a 10 percent rating for scars other than of the head, face, or neck, that are deep or that cause limitation of motion, if they have an area or areas exceeding 6 square inches (39 sq. cm.)  

Ten percent is the maximum schedular rating under Diagnostic Code 7804 or 7803.  The rating criteria in 38 C.F.R. § 4.118 have changed during the rating period, effective August 23, 2008.  These revisions, however, are inapplicable, as they are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 FR 54708 (Sept. 23, 2008).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010), a 10 percent rating is warranted for a postoperative recurrent inguinal hernia when it is readily reducible and well supported by a truss or belt.  A noncompensable rating is warranted when there has been no operation and the hernia is remediable, or if there is a small, reducible hernia or if there is no true hernia protrusion.  

On VA examination in April 2005, the Veteran complained of pain in the area of his left inguinal hernia repair.  He reported pain with certain activities.  The scar was 4.5 cm by 4 mm and appeared to be superficial and well healed and was mildly tender to palpation.

In light of the above, a higher schedular rating can not be assigned under Diagnostic Code 7804.  Ten percent is the maximum schedular rating and it is already assigned.  Ten percent would also be the maximum schedular rating under Diagnostic Code 7803 and the evidence shows that the Veteran's scar is well healed rather than unstable, so the criteria for a 10 percent rating under Diagnostic Code 7803 are not met.  The criteria for a 10 percent rating under Diagnostic Code 7802 are not met because the Veteran's scar has a calculated area of 1.8 cm and so it does not exceed 144 square inches (929 cm).  Diagnostic Code 7801 does not apply as the Veteran's scar apparently is not deep but instead is superficial and it does not have an area or areas exceeding 6 square inches (39 sq. cm).  

The representative has argued that Diagnostic Code 7338 should be assigned.  However, a compensable rating under Diagnostic Code 7338 is not warranted.  There is no evidence that there has been a recurrence of the left inguinal hernia.  It is not asserted by the Veteran nor was this found on VA examination or in any treatment reports.

Extraschedular

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against each claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107.   

ORDER

The appeal is denied as to all three issues.   


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


